                 1:20-cv-03319-SVH                Date Filed 06/08/21        Entry Number 26            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Andrew LeCheminant,
                        Plaintiff
                           v.                                       )       Civil Action No.        1:20-cv-03319-SVH
                                                                    )
                                                                    )
                                                                    )
                                                                    )
  Commissioner of Social Security Administration,
                   Defendant

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

  the plaintiff (name)          recover from the defendant (name)            the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                    %, along with
costs.

 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name) __________ recover
costs from the plaintiff (name) _______________.

O other: the decision of the Commissioner is affirmed.

This action was (check one):

 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Honorable Shiva V. Hodges, United States Magistrate Judge, presiding, affirming the decision of the
Commissioner.

Date: June 8, 2021                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/M. Nason
                                                                                        Signature of Clerk or Deputy Clerk
